In an opinion filed on March 20, 1944, and reported in114 Ind. App. 641, 53 N.E.2d 636, the judgment rendered in favor of the appellee Lacy on her cross-complaint was reversed by this Court, but *Page 79 
without directions. It has now been made to appear that the trial court, though willing to proceed in accordance with the decision of this Court, has not done so because of its uncertainty as to the full import and effect of our mandate.
This Court retains jurisdiction of the original cause for the purpose of effectuating its mandate. Union Trust Co.,
1.  etc. v. Curtis (1917), 186 Ind. 516, 116 N.E. 916.
The appellant in the appeal in this case, assigned as error the overruling of its motion for new trial. Being of the opinion that the trial court erred in not sustaining the motion and 2.  granting a new trial, the judgment was reversed. Thus the cause was in effect ordered remanded with instructions to sustain appellant's motion for a new trial, and for further proceedings.
The trial court is therefore ordered to proceed accordingly.
NOTE. — Reported in 61 N.E.2d 85.